Citation Nr: 1029687	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1987 to July 1993.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which granted entitlement to service connection for tinea 
versicolor with an evaluation of 10 percent effective April 23, 
2001.

In his February 2007 substantive appeal, the appellant elected to 
have a Board hearing.  The appellant was scheduled for a hearing 
before a Veterans Law Judge in Washington, DC, but the appellant 
did not report for the hearing.  That hearing request is deemed 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the Veterans Claims Assistance 
Act of 2000 (VCAA).  Specifically, there appear to be outstanding 
treatment records from the VA medical centers (VAMCs) in Wade 
Park and Brecksville, Ohio.  In a November 2005 statement, the 
appellant stated that he has been treated for tinea versicolor at 
the Wade Park and Brecksville VAMCs since discharge from service.  
He was discharged from service in July 1993.  In a January 2006 
statement, the appellant noted that he had been treated at Wade 
Park and Brecksville VAMCs for tinea versicolor since 1994.  

The appellant contends that he is entitled to a higher initial 
evaluation for tinea versicolor, which is currently evaluated at 
10 percent effective April 23, 2001.  An appeal from the initial 
assignment of a disability rating, such as the appeal in this 
case, requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  With the exception of an 
October 2005 dermatology clinic report, the earliest VA record 
relating to the appellant's skin condition is a March 2006 VA 
examination report.  Although the claims folder contains VA 
treatment records from September 1999 to December 2005, the 
records only pertain to psychological treatment and appear to be 
incomplete.  An October 2005 VA psychological treatment record 
noted that the appellant had a history of tinea corporis and was 
taking selenium sulfide medication, indicating that he had 
received VA treatment for a skin condition.  However, with the 
exception of an October 2005 dermatology clinic report, there are 
no VA treatment records pertaining to treatment for tinea 
versicolor from prior to March 2006.  The missing VA records may 
be material to the appellant's claim since they would provide a 
better picture of the status of the appellant's service-connected 
tinea versicolor from 2001 to 2006.  Further, records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of the claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Thus, an effort should be made to locate these 
VA treatment records and any other pertinent VA treatment records 
so that they may be associated with the appellant's claims 
folder.  See 38 C.F.R. § 3.159(c)(2).    

Additionally, an April 2006 letter from the Social Security 
Administration indicated that the appellant had applied for 
disability benefits under the Social Security Act.  As such, VA 
has been put on notice of the possible existence of relevant SSA 
records.  The claims folder does not reflect that the RO 
requested the records from Social Security Administration.  
Because the SSA records may be pertinent to the adjudication of 
the appellant's claim, the Board finds that reasonable efforts 
should be made to obtain them.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-73 (1992) (noting that VA has a duty to obtain 
SSA records when they may be relevant).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records pertaining to the appellant's tinea 
versicolor from 2000 to present, including 
records from the VA Medical Centers in Wade 
Park and Brecksville, Ohio.  If no such 
records are available, the claims folder must 
indicate this fact.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the appellant's 
claim for disability benefits, including any 
medical records used to make the decision.  
If the search for these records yields 
negative results, this fact should be clearly 
noted in the claims folder.  Also, provide 
the appellant with notice of any inability to 
obtain these records.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to an initial 
evaluation in excess of 10 percent for tinea 
versicolor.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


